EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and between PATRIOT CAPITAL FUNDING, INC. and PROSPECT CAPITAL CORPORATION DATED AS OF AUGUST 3, 2009 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 1.1 The Merger 1 1.2 Effective Time 1 1.3 Effects of the Merger 2 1.4 Conversion of Stock 2 1.5 Stock Options and Restricted Stock. 3 1.6 Articles of Incorporation and Bylaws of the Surviving Company 4 1.7 Directors and Officers 4 1.8 Tax Consequences 4 1.9 Repayment of Outstanding Indebtedness 4 ARTICLE II DELIVERY OF MERGER CONSIDERATION 5 2.1 Exchange Agent 5 2.2 Deposit of Merger Consideration 5 2.3 Delivery of Merger Consideration. 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 3.1 Corporate Organization. 8 3.2 Capitalization 9 3.3 Authority; No Violation 10 3.4 Consents and Approvals. 11 3.5 Reports; Regulatory Matters. 12 3.6 Financial Statements. 13 3.7 Broker’s Fees 15 3.8 Absence of Certain Changes or Events 15 3.9 Legal Proceedings 16 3.10 Taxes and Tax Returns. 16 3.11 Employee Matters. 18 3.12 Compliance with Applicable Law 20 3.13 Certain Contracts 20 i TABLE OF CONTENTS Page 3.14 Investment Securities 21 3.15 Property 21 3.16 Intellectual Property 22 3.17 State Takeover Laws 22 3.18 Interested Party Transactions 22 3.19 Reorganization; Approvals 22 3.20 Opinion 22 3.21 Company Information 22 3.22 Undisclosed Liabilities 23 3.23 Insurance 23 3.24 Environmental Matters 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 23 4.1 Corporate Organization 24 4.2 Capitalization 24 4.3 Authority; No Violation 25 4.4 Consents and Approvals 25 4.5 Reports; Regulatory Matters. 25 4.6 Financial Statements. 27 4.7 Broker’s Fees 28 4.8 Absence of Certain Changes or Events 28 4.9 Legal Proceedings. 29 4.10 Taxes and Tax Returns 29 4.11 Compliance with Applicable Law 30 4.12 Reorganization; Approvals 30 4.13 Buyer Information 30 4.14 No Financing Condition 31 4.15 Undisclosed Liabilities 31 4.16 Insurance 31 4.17 Environmental Matters 31 4.18 Investment Adviser and Administrator. 31 ii TABLE OF CONTENTS Page ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 33 5.1 Conduct of Businesses Prior to the Effective Time 33 5.2 Company Forbearances 33 5.3 Buyer Forbearances 35 ARTICLE VI ADDITIONAL AGREEMENTS 35 6.1 Regulatory Matters 35 6.2 Access to Information 37 6.3 Stockholder Approval 37 6.4 Exchange Listing 38 6.5 Employee Matters 38 6.6 Indemnification; Directors’ and Officers’ Insurance. 39 6.7 Additional Agreements 40 6.8 Advice of Changes 41 6.9 Exemption from Liability Under Section 16(b) 41 6.10 No Solicitation. 41 6.11 Dividends 44 6.12 Stockholder Litigation 45 6.13 Loss Information 45 ARTICLE VII CONDITIONS PRECEDENT 45 7.1 Conditions to Each Party’s Obligation To Effect the Merger 45 7.2 Conditions to Obligations of Buyer 46 7.3 Conditions to Obligations of Company 46 ARTICLE VIII TERMINATION AND AMENDMENT 47 8.1 Termination 47 8.2 Effect of Termination 49 8.3 Fees and Expenses 49 8.4 Termination Fee; Expense Reimbursement; Make Whole Payments. 49 8.5 Amendment 50 8.6 Extension; Waiver 50 iii TABLE OF CONTENTS Page ARTICLE IX GENERAL PROVISIONS 50 9.1 Closing 50 9.2 Standard 51 9.3 Nonsurvival of Representations, Warranties and Agreements 51 9.4 Notices 51 9.5 Interpretation 52 9.6 Counterparts 52 9.7 Entire Agreement 52 9.8 Governing Law; Jurisdiction 52 9.9 Publicity 53 9.10 Assignment; Third Party Beneficiaries 53 9.11 Remedies. 54 9.12 Waiver of Jury Trial 55 iv INDEX OF DEFINED TERMS Section 1940 Act 3.4(a) Administrator 4.18 Agreement Preamble Alternative Proposal 6.10(a) Alternative Transaction 6.10(a) Articles of Merger 1.2 Bankruptcy and Equity Exception 3.3(a) Board Recommendation 3.3(a) Buyer Preamble Buyer Articles 1.6 Buyer Board Recitals Buyer Bylaws 1.6 Buyer Common Stock 1.4(a) Buyer Disclosure Schedule Art. IV Buyer DRIP 2.3(d) Buyer Regulatory Agreement 4.5(b) Buyer Requisite Regulatory Approvals 7.2(d) Buyer SEC Reports 4.5(c) Certificate 1.4(d) Certificate of Merger 1.2 Change of Recommendation 6.10(e) Change of Recommendation Notice 6.10(e)(iv) Claim 6.6(a) Closing 9.1 Closing Date 9.1 Code Recitals Company Preamble Company Benefit Plans 3.11(a) Company Board Recitals Company Bylaws 3.1(b) Company Certificate 3.1(b) Company Common Stock 1.4(b) Company Contract(s) 3.3(b) Company Disclosure Schedule Art. III Company Options 1.5(a) Company Preferred Stock 3.2(a) Company Regulatory Agreement 3.5(b) Company Requisite Regulatory Approvals 7.3(d) Company Restricted Shares 1.5(b) Company Restricted Stock Plan 1.5(b) v INDEX OF DEFINED TERMS Section Company SEC Reports 3.5(c) Company Securitization Documents 1.9 Company Stock Option Plan 1.5(a) Company Stock Plans 1.5(b) Company Stockholder Meeting 6.3 Confidentiality Agreement 6.2(c) Covered Employees 6.5(a) Delaware Secretary 1.2 DGCL 1.1 DOJ 6.1(e) Effective Time 1.2 Employees 5.2(c) Environmental Laws 3.24 ERISA 3.11(a) ERISA Affiliate 3.11(a) Exchange Act 3.5(c) Exchange Agent 2.1 Exchange Agent Agreement 2.1 Exchange Fund 2.2 Exchange Ratio 1.4(c) Excluded Company Shares 1.4(b) Executive Officers 3.8(b) Expense Letter 8.3 Expense Reimbursement 8.4(b) FBR 3.7 Final Company Dividend 2.3(c) Form N-14 3.4(a) FTC 6.1(e) GAAP 3.1(c) Governmental Entity 3.4(a) HSR Act 3.4(a) Indemnified Parties 6.6(a) Insurance Amount 6.6(c) Intellectual PropertyRights 3.16 Investment Adviser 4.18 IRS 3.10(a) Leased Properties 3.15 Letter of Transmittal 2.3(a) Liens 3.2(c) Loan Repayment 1.9 vi INDEX OF DEFINED TERMS Section Make Whole Payment 8.4(c) Material Adverse Change 3.8(a) MDAT 1.2 Merger Recitals Merger Consideration 1.4(c) Merger Shares 1.4(c) MGCL 1.1 Option Value 1.5(a) Organizational Documents 3.14 Other Regulatory Approvals 3.4(a) Owned Properties 3.15 Per Share Dividend 1.4(c) Permitted Encumbrances 3.15 PCF 3.1(c) Proxy Statement 3.4(a) Real Property 3.15 Regulatory Agencies 3.5(a) Requisite Stockholder Approval 3.3(a) Sarbanes-Oxley Act 3.5(c) SEC 3.4(a) Securities Act 3.2(a) SRO 3.4(a) Subsidiary 3.1(c) Superior Proposal 6.10 Surviving Company Recitals Takeover Statutes 3.17 Tax(es) 3.10(d) Tax Return 3.10(e) Termination Fee 8.4(a) Third Party 6.10(a) Third Party Deposit 6.10(c) Voting Debt 3.2(a) vii AGREEMENT
